Citation Nr: 0427301	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected PTSD results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The service-connected PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

4.  The service-connected PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, and not in excess 
thereof, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notices adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial rating decision of January 2002 was 
favorable, in part, granting service connection and a 30 
percent rating for PTSD.  In September 2002, the veteran 
reported that his PTSD had increased in severity and 
warranted an increased rating.  A VCAA notice letter was sent 
in November 2002, before the January 2003 rating decision on 
the request for a higher rating.  Another VCAA letter was 
sent in August 2003.  The rating decisions, statement of the 
case, and VCAA letters of November 2002 and August 2003, as 
well as the discussion during the May 2004 hearing, notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own 
name..............................................................................
....100 percent; 
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.................................70 
percent; 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.................................................
.......50 percent; 
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)...........................................................................30 percent; 
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous 
medication........................................................
........10 percent; 
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication..............................................
........0 percent.  

38 C.F.R. § 4.130, Code 9411 (1997-2003).  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2003).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a statement received in October 2001, the veteran's wife 
described his response to stress.  She particularly wrote of 
frequent mood changes triggered by numerous factors.  

In a letter dated in October 2001, a therapist and a social 
worker at a Vet Center wrote that the veteran reported 
nightmares, flashbacks, alienation, recurring intrusive 
distressing thoughts about near death experiences, and anger 
problems.  He also suffered from an exaggerated startle 
response.  Emotional numbing, diminished interest in 
significant activities, survival guilt, sleep disturbance, 
and avoidance.  He was unable to be around people and 
isolated himself at home.  He suffered chronic sleep 
disturbance and mild depression.  His condition was said to 
result in significant impairment in all areas of functioning, 
with deficiencies in work, family relationships, judgment, 
thinking and mood changes.  He was unable to do any type of 
substantial, gainful employment.  

On the December 2001 VA examination, the veteran reported 
recurrent and intrusive distressing recollections, recurrent 
distressing dreams, illusions and dissociative flashback 
episodes, and intense psychological distress.  He also 
reported avoidance of stimuli and persistent symptoms of 
arousal.  On mental status examination, the veteran was noted 
to be casually dressed and neat appearing.  He was oriented 
with fair intellectual functioning and intact memory.  His 
affect had range and was appropriate.  His mood was euthymic.  
Insight and judgment were adequate.  There was no suicidal or 
homicidal ideation.  PTSD was diagnosed.  The GAF was 55.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning under a hypothetical continuum of mental illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF from 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  

A VA outpatient treatment record for October 2002 reflects a 
good response to antidepressants.  The veteran blew-up less 
than he did, was less tearful, and could tolerate being 
around people for short periods of time.  On mental status 
evaluation, he was noted to be casually dressed.  His 
behavior was cooperative and open and he sat still.  His 
emotions were calm.  His affect was flat and tearful at 
times.  Speech had a regular rate and rhythm with no tremors.  
There was no gait or balance difficulty.  Thought content was 
goal directed.  Thought processes were nonpsychotic.  He 
denied suicidal or homicidal ideation, ideas of reference, 
obsession, compulsions, hallucinations, delusions, and 
illusions.  His mood was euthymic and his affect was flat to 
blunted.  Cognitive capacities were intact.  Insight and 
judgment were good.  The diagnosis was chronic PTSD.  The GAF 
was 60.  

A VA PTSD examination was held in January 2003.  The veteran 
reported experiencing problems with sleep and suicidal 
thoughts, although they were less than they had been before 
he began antidepressants.  He was also less angry and more 
active.  He reported that being depressed was a chronic 
problem.  He felt fatigued, avoided people and tended to sit 
and think about the past.  He did not know when he was last 
happy.  On mental status examination, he was noted to be 
casually dressed.  He was rather quiet and withdrawn during 
the interview.  He responded to questions with short answers.  
His speech was clear and relevant.  His mood was depressed 
and his affect was flat.  He tended to withdraw and have 
ruminating thoughts when depressed.  Thought processes were 
illogical.  He understood his problems and had limited 
insight.  There was no evidence of hallucinations.  He was 
not currently suicidal or homicidal.  He was oriented.  
Memory was adequate.  Interpersonally, he did well in small 
groups, but preferred to be alone.  He was active around the 
house and independent.  He was considered competent for VA 
purposes.  It was noted that he was medically retired from 
the railroad due to a back injury.  The diagnosis was PTSD, 
chronic with depression.  The GAF was 55.  

In May 2004, a hearing was held at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The veteran testified of symptoms, primarily 
depression.  He also experienced anxiety attacks once or 
twice a week.  He told of on-going treatment at VA 
facilities.  

Analysis  The veteran has repeatedly displayed a flat affect.  
This is part of the criteria for a 50 percent rating.  Review 
of the other subjective complaints and objective findings 
convinces the Board that a 50 percent rating is indeed 
appropriate in this case.  

The Board has considered assigning a higher rating.  Looking 
to the criteria for a 70 percent rating, we find that the 
requirements for this rating have not been met.  On the 
January 2003 examination, the veteran's thought processes 
were described as illogical.  However, the examiner 
considered him to be competent for VA purposes and the 
veteran's speech was described as clear and relevant.  We 
find that the veteran does not have illogical speech or any 
other psychiatric manifestation which would support a 70 
percent rating.  

The Vet Center letter of October 2001 expressed the opinion 
that the veteran was unable to do any type of substantial, 
gainful employment.  This opinion did not consider the effect 
of the post-service industrial back injury or the effect of 
subsequent medication.  Our review of the record shows that 
the service-connected PTSD does not result in total 
occupational and social impairment, or any other 
manifestations, which would meet the requirements for a 100 
percent rating.  

The veteran may feel that a higher rating is warranted; 
however, the findings of the trained medical professionals 
are more probative in determining if the requirements for a 
higher evaluation have been met.  In this case, the medical 
records provide a preponderance of evidence which shows that 
the service-connected PTSD warrants an evaluation of 50 
percent and no more.  The Board has considered the issues 
raised by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate in this case. 

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
June 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



